Case 3:19-mj-00261-HTC Document1 Filed 10/04/19 Page 1 of 4

PROB 12C SD/FL PACTS No. 112387
(SD/FL 3/05)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA A . / G
* AA

pL]

CASE NO.: 12-20318-CR-MOORE )

PETITION FOR WARRANT OR SUMMONS FOR OFFENDER UNDER SUPERVISION
Name of Offender: Daniel Mitchell

Name of Sentencing Judicial Officer: The Honorable K. Michael Moore, Chief United States District
Judge, Miami, Florida

Date of Original Sentence: October 25, 2012

Original Offense; Count One: Possession of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1),
a Class C felony.

Count Two: Possession with intent to distribute a detectable amount of
marijuana, 21 U.S.C, § 841{a)(1), a D Class felony.

Original Sentence: Fifty-seven (57) months custody of the United States Bureau of Prisons as to
each of Counts One and 'T'wo, each such term to be served concurrently; followed
by three (3) years supervised release as to each of Counts One and Two, to be
served concurrently; and a $200.00 special assessment. Special conditions as
follows: The defendant shall 1) submit to a search of his person or property; and
2) obtain prior written approval from the Court before entering any self-
employment.

March 12, 2018: Supervised release revoked, and defendant sentenced to 11
months custody followed by 25 months supervised release. All previously
imposed conditions remain in effect with the following additional special
conditions: The defendant shali 1) participate in an approved treatment program
for anger control/domestic violence; and 2) participate in an approved
inpatient/outpatient mental health treatment program.

December 13, 2018: Supervised release modified to include the following added
special conditions: The defendant shall participate in an approved treatment
program for drug and/or alcohol abuse.

May 15, 2019; Report on Offender Under Supervision (Prob 12A) submitted due
to cocaine use, No action taken,

Type of Supervision: Supervised Release Date Supervision Commenced: August 31, 2018

 
Case 3:19-mj-00261-HTC Document 1 Filed 10/04/19 Page 2 of 4

PROB 12C
(SD/FL 3/05)

Assistant U.S. Attorney:
Michael J. Garofola

99 N.E. 4" Street
Miami, FL 33132
(305) 961-9151

C] To issue a warrant
Te issue a summons

SD/FL PACTS No. 112387

Defense Attorney:

Stewart G, Abrams

Federal Public Defender’s Office
150 W Flagier Street

Miami, FL 33130 |

(305) 530-6900

PETITIONING THE COURT

The probation officer believes that the offender has violated the following condition(s} of supervision:

Violation Number

1,

Nature of Noncompliance

Violation of Mandatory Condition, by uniawfully possessing or using a
controlled substance. On May 6, 2019, defendant submitted a urine specimen
which tested positive for the presence of cocaine in our local laboratory; and
subsequently confirmed by Alere Toxicology Services, Inc.

Violation of Mandatory Condition, by unlawfully possessing or using a
controlled substance. On May 6, 2019, defendant submitted a urine specimen
which tested positive for the presence of cocaine in our local laboratory; and
subsequently confirmed by Alere Toxicology Services, Inc.

Violation of Mandatory Condition, by unlawfully possessing or using a
controlled substance. On May 17, 2019, defendant submitted a urine
specimen which tested positive for the presence of cocaine in our local
laboratory; and subsequently confirmed by Alere Toxicclogy Services, Inc.

Violation of Mandatory Condition, by refusing to submit to drug testing.
On May 8, 2019, defendant was instructed to submit to drug testing twice
weekly, on every Tuesday and Friday until otherwise instructed. On Friday,
May 24, 2019, the defendant failed to submit to drug testing as instructed.

Violation of Standard Condition, by failing to work regularly at a lawful
occupation, On or about May 29, 2019, defendant was terminated by
Advance Caulking, Inc., located at 6615 Southwest 38 Court, Miami, FL
33183, and to date, has failed to obtain full-time, acceptable employment.

 
Case 3:19-mj-00261-HTC Document1 Filed 10/04/19 Page 3 of 4

PROB 12C SD/FL PACTS No. 112387
(SD/FL 3/05)

United States Probation Officer Recommendation:

The term of supervision should be

bd
[4

Cy

revoked.
extended for years, for a total term of years.
The conditions of supervision should be modified as follows:

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 3, 2019

Ce _T ; Raymond S, Gravie
a ee 2019.06.03 15:18:12 -04'00"
by cl

 

Raymond 8. Gravie
United States Probation Officer .
Office: (305) 523-5368 gfe qhiae arate

 

Cellular: (786) 348-8963

THE GOURT ORDERS:

ml No Action

| The Issuance of a Warrant

hY ‘The Issuance of a Summons

3 Submit a Request for Modifying the Conditions or Term of Supervision

AA et

Signature of Judicial Officer

06/03/19
Date

 

 
ts,

Pe

\ *

Case 3:19-mj-00261-HTC Document1 Filed 10/04/19 Page 4 of 4

AO 442 Rev AULA) Artest Warrant (ry Bie Gad rhb } ay ;

 

jenn perenne rea eS

UNITED STATES DISTRICT COURT

for the
SOUTHERN District of FLORIDA

United States of America

CaseNo. 12-203 18- CR-MOORE
4: (418 te (
DANIEL MFPCHELL
Defendant
ARREST WARRANT : oF

 

To: Ary authorized Jaw enforcement afficer

ONE
faceie af per.
who is ace’
C] indicer

~* £7] Probati
This offen

FAILURE 4
P.M,

JU ARE COMMANDED to arrest and bring before a United States magistrate Judge without unnecessary delay

onto be arrested) ~DANTEL MITCHELL ‘
ised of an offense or violation based on the following document filed with the court; i

ent (J Superseding Indictment Ch information [C] Superseding Information [7] Complaint
on Violation Petition ["] Supervised Release Violation Petition — [[} Violation Notice Order of the Court

be ts briefly described as follows:
fO APPEAR POR INITIAL APPEARANCE QN VIGLATION OF SUPERVISED RELEASED ON JUNE 14, 2019 @ 1:30

issuing officers signature

 

 

Pate
City and state: MIAMI, PL _ - ALICIA M, OTAZO-REYES, U.S, MAGISTRATE JUDGE
Printed nome and tile
Return
_ This warrant was received op (date) , and the person was arrested on (date) es
at fiityanel state cecetmmmracaniimsnmngee |
Date. _- . coe enignes raneunpip mine aun nntcnsvaneennne
Arresting officer's signature
: wee ee Brintedt namie and title

 

 

 

 

 

 
